REQUESTED BY: William L. Andrews, Keya Paha County Attorney, P.O. Box 127, Springview, Nebraska 68778.
Does a County Board have a duty to require the County Surveyor to enter on and survey privately owned land at the request of the owner?
No.
You relate a situation wherein a title holder of record of a quarter section of land not deemed to be an irregular tract succeeded in a quiet title action against a user of said land who now refuses to allow the owner to have the land surveyed.
No statute is found which would require the County Board to take any action in the matter. The situation does not come within the purview of either sections 23-301 et seq., R.R.S. 1943, relative to Resurvey of County or sections 23-304 et seq., R.R.S. 1943, relative to Special Survey of Irregular Tracts. Nor do the facts indicate that the situation would involve the application of section39-1410, R.R.S. 1943, or section 39-1704 et seq., R.R.S. 1943, dealing with surveys in connection with public roads.
Of course, if the County Board considers the matter to be of official concern, it can request the County Surveyor to make a survey.